     

USM-285 is a 5-part form. Fill out the form and print 5-copies. Sign as needed and route as specified below.

U.S. Department of Justice = “VY OCESS RECEIPT AND RETURN
United States Marshals Service RECE ERNMicicas for Service of Process by US. Marshal"

   

 

 

PLAINTIFF COURT CASE eps
United States 219. Nov -5 AM 10: 55 18-CR-51 (S-2) (ENV)
DEFENDANT TYPE OF PROCESS

Inna Chebanenko Order of Forfeiture

 

 

NAME OF INDIVIDUAL. COMPANY. CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE J United States Marshals Service
AT ADDRESS (Street er RFD, Apartment No., City, State and ZIP Code)

225 Cadman Plaza East Street, Brooklyn, New York 11201
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

=

RICHARD P. DONOGHUE, United States Attorney

Eastern District of New York

271 Cadman Plaza East, 7th Floor

Brooklyn, New York 11201 Cheek for service
| Attn: AUSA Karin Orenstein on US.A

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

Number of process to be
served with this Form 285

 

 

Number of parties to be
served in this case

 

 

 

 

Fold Fold

 

Execute the Order of Forfeiture and deposit the Cashier's Check (No 9503719817) of $8,000.00 into the SADF.

19-FBI-007530

 

Signature of Attorney other Originator requesting service on behalf of PLAINTIFF TELEPHONE NUMBER DATE

Karin Onenslta byp EV Operenpant — | (718) 254-6188 ~~ | 11/5/19
SPACE BELOW FOR USE OF U.S. MARSHAI/ONLY7 DO NOT WRITEBELOW THIS LINE

 

 

 

 

| acknowledge receipt for the total | Total Process | District of District fo Date

number of process indicated. Origin Serve

(Sign only for USM 285 if more SP
than one USM 285 is submitted) No No>

 

 

 

 

 

 

 

 

 

| hereby certify and return that | C0 have personally served , C7 have le gal evidence of sery far. executed as shown in "Remarks", the process described
on the individual , company, corporation, ete. at the address shown above on the on the individual company, corporation, etc. shown at the address inserted below

 

Oli hereby certify and return that | am unable to locate the individual, company, corporation, ete. named above (See remarks below)

 

Name and title of individual served (if nor shown above) C1 A person of suitable age and diseretio
then residing in defendant's usual p ce)
ft abode /

 

    

Address (complete only different than shown above) Time

 

 

 

 

Service Fee Total Mileage Charges] Forwarding Fee Total Charges Advance Deposits

4~ WO including edeavors) 7G |
lo S| LS —

REMARKS. + ” 600.02 Ce a be Ds Jcanto Mor din 6,

 

 

 

 

 

 

 

 

 

@
WihWienGelwioc |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE os | ps
4. BILLING STATEMENT?*: To be returned to the U.S. Marshal with payment, s,
ifany amount is owed, Please remit promptly payable to U.S. Marshal. Form USM-285

5. ACKNOWLEDGMENT OF RECEIPT Rev. 12/80
